Per Curiam.
1. An attachment which has never been levied is not such a pending suit as may be pleaded in abatement to a subsequent action in personam.
2. The voluntary abandonment of an attachment which had never been - levied, and the subsequent bringing of an action in personam, without payment of the magistrate’s costs in issuing the attachment or making affidavit of inability to pay such costs, was not ground for abating the latter suit under Civil Code (1910), §§ 5625, 5626.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.